Title: Benjamin Rush to John Brown Cutting, 18 May 1787
From: Rush, Benjamin
To: Cutting, John Brown


          
            Philadelphia may 18th 1787.
          
          Dr Rush returns his thanks to Mr: Cutting for the elegant & agreeable manner in which he conveyed Mr Adams’s acceptable treatise on Goverment to him. The Dr begs Mr Cutting would inform

Mr: Adams that his work has been received & read with universal Satisfaction, & that a new edition of it is now in the press in Boston—new York & Philadelphia.—
          The principles & facts contained in this excellent publication have already had an influence in our Country, & from thier arriving at the time of the setting of our fæderal convention, it is expected they will be very useful in establishing such a fæderal Goverment as Mr Adams has proved to be most safe—most free, and most durable in all countries.
          Dr Rush conveyed Mr Cuttings Compliments to the family at morven, who are all in good health. Mr Richard Stockton is in extensive business, & bids fair to be at the head of his profession in new Jersey.
        